Citation Nr: 1425164	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased initial evaluation in excess of 30 percent for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to August 1992, and additional active service from September 1994 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted a claim under 38 U.S.C.A. § 1151 for benefits for diplopia, and assigned a noncompensable evaluation for that disability. 

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned at the North Little Rock, Arkansas, RO in December 2009.  A copy of the transcript has been associated with the claims file.  The Veteran provided additional medical evidence at that hearing, and submitted a written waiver of his right to review of that evidence by the agency of original jurisdiction prior to review by the Board.  38 C.F.R. §20.1304 (2013).

The claim was previously before the Board in September 2011, at which time it was remanded for further development.  Upon reviewing the claim and obtaining a new VA examination, the RO granted the Veteran an increased evaluation of 30 percent disabling for service-connected diplopia effective March 1, 2006, which was the initial effective date.  Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As higher evaluations are available for the Veteran's service-connected diplopia, the claim remains on appeal before the Board and the caption on the title page has been amended to reflect the change in evaluation.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.


FINDING OF FACT

The record evidence does not show evidence of worsened visual acuity, visual field, pain, rest requirements, or episodic incapacity for the Veteran's diplopia at any time during the present appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for diplopia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.75-4.84a, Diagnostic Code 6090 (2007); 38 C.F.R. §§ 3.321, 4.75-4.79, Diagnostic Code 6090 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned," as in the present case, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation for the Veteran's diplopia, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained.  VA provided the Veteran with medical examinations in June 2006, July 2007, and January 2012.  The January 2012 VA examination is adequate because it contains the findings necessary to evaluate the disability under the appropriate rating criteria.  Moreover, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.
With respect to the 2009 Board hearing, the provisions of 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the 2009 hearing, the VLJ noted the issue on appeal.  Additionally, the Board ensured that an adequate VA examination was procured in the claim.  Thus, if error found, the Veteran was not prejudiced.  See Bryant, 23 Vet. App. at 498-99 ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the 'clarity and completeness of the hearing record' was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected diplopia is rated as 30 percent disabling in accordance with the General Rating Formula for Diseases of the Eye.  38 C.F.R. § 4.84a, DC 6090.  

It should be noted that during the pendency of this appeal, the criteria for rating eye disabilities were amended, effective December 10, 2008.  The current version of the schedule for rating the eye is located in 38 C.F.R. § 4.79 (2013).  The Board notes that the effective date provision included in the 2008 revision to the schedule for rating eye disabilities does not provide for application of the amended version of the regulations to claims pending, but not decided as of December 10, 2008.  73 Fed. Reg. at 66,543.  Thus, the amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66,543 -02 (November 10, 2008).  Here, because the Veteran filed his claim prior to December 10, 2008, the criteria in effect prior to that date are applicable.  The Board, however, observes that the RO did in fact evaluate the Veteran's disability under the new rating criteria.  The Board will do the same.  

Prior to December 10, 2008, diplopia was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6090.  The percentage ratings were based on the degree of diplopia and the equivalent visual acuity.  The ratings were applicable to only one eye.  38 C.F.R. § 4.84a , DC 6090, Note 2.  When diplopia was present, and there was also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia were to be applied to the poorer eye while the better eye was rated according to the best-corrected visual acuity or visual field.

When the diplopia field extended beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia was to be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, DC 6090, Note 3.  When diplopia existed in two individual and separate areas of the same eye, the equivalent visual acuity was to be taken one step worse, but no worse than 5/200. 38 C.F.R. § 4.84a, DC 6090, Note 4.  If the diplopia was from 21 to 30 degrees, it was rated (a) equivalent to 20/70 visual acuity if it was up; (b) equivalent to 20/100 visual acuity if it was lateral; and (c) equivalent to 15/200 visual acuity if it was down. 

Background

The Veteran contends that the effects of his currently service-connected diplopia are worse than currently reflected by his 30 percent evaluation.

In June 2006, the Veteran was afforded a VA examination.  The examiner noted an estropia that increased a little bit with the left gaze.  The Veteran stated that he noticed the onset of double vision after his sinus surgery in 2005.  The examiner stated that he felt the Veteran's diplopia was the result of a decompensation of a previous phoria and did not believe it to be related to the 2005 sinus surgery because of no limitation of motility.  The right eye showed uncorrected far vision of 20/30 and corrected far vision of 20/20.  The left eye showed uncorrected far vision of 20/25 and corrected far vision of 20/20.  There was no visual field testing or  Goldmann testing performed to assess the diplopia.

In June 2007, the Veteran was afforded an additional VA examination in which it was determined that he had a current diagnosis of diplopia.  It was opined that the Veteran's diplopia was as least as likely as not caused by his May 2005 sinus surgery.  There were no values for visual acuity, visual field, or Goldman testing of diplopia performed.  

At his Travel Board hearing, the Veteran provided VA clinical evidence dated in April 2009 which indicates that the Veteran's diplopia affects his gaze at 30 degrees of central visual acuity, both as to horizontal gaze and as to vertical gaze.  However, this clinical evidence did not establish what quadrants of central visual acuity were affected in each eye, and does not provide evaluation of central visual acuity with sufficient specificity to rate the Veteran's disability under the regulation in effect when the Veteran filed his claim. 

In January 2012, the Veteran was afforded a new VA examination.  The examiner noted that the Veteran was diagnosed with diplopia since 2005.  The bilateral eyes showed uncorrected near vision of 20/50, uncorrected far vision of 10/200, corrected near vision of 20/40, and corrected far vision of 20/40.  The pupils were round, measuring 2.5 millimeters and reactive to light.  The Veteran's diplopia was confirmed and the etiology was noted as an intermittent phoria, more likely made worse after sinus surgery.  There was further no evidence of eye muscle injury, as both eyes moved fully when isolated.  The Veteran's degrees of diplopia per the January 2012 VA examination were as follows:  Central 20 degrees, no diplopia; 21 to 30 degrees, diplopia in quadrants downward with a visual equivalent of 15/200, lateral with a visual equivalent of 20/100, and upward with a visual equivalent of 20/70.  31 to 40 degrees, diplopia in quadrants downward with a visual equivalent of 20/200, lateral with a visual equivalent of 20/70, and upward with a visual equivalent of 20/40.  It was noted that the Veteran's diplopia was constant and not correctable with standard spectacle correction, including special prismatic correction.  The slit-lamp and external eye examination and fundus were all normal.  There was no visual field defect noted after Goldmann testing was performed.  There was no contraction of visual field and no loss of a visual field.  A scotoma was noted affecting at least one quarter of the Veteran's visual field.  The Veteran's diplopia was found to have an impact on the Veteran's ability to work in that he complained of problems walking, traversing steps, driving, and tasks requiring depth perception.  There were no findings of incapacitating episodes.

In July 2012, the January 2012 VA examiner provided an addendum in which he stated that the Veteran's diplopia in down-gaze was only present at 40 degrees or greater.  It was further noted that the Veteran's diplopia first worsened in September 2005 and he was given prismatic lenses to correct.  However, in December 2005, the lenses no longer worked and his diplopia became constant.

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of an evaluation in excess of 30 percent for diplopia.  

In evaluating the Veteran's diplopia, the Board must consider whether a higher evaluation would be warranted based upon visual acuity, as ratings for both diplopia and visual acuity cannot be provided separately.  38 C.F.R. § 4.84a , DC 6090, Note 2.  Based upon the findings of the Veteran's January 2012 VA examination, a 0 percent evaluation would be warranted based upon visual acuity alone.  The bilateral eyes show corrected near vision of 20/40 and corrected far vision of 20/40.  In accordance with  38 C.F.R. § 4.84, if there is a "substantial difference" between near and distant corrected vision, the case should be referred to the Director of Compensation Service.  However, there is no difference between corrected near and far vision shown in this case.  Based upon a visual acuity of 20/40 in one eye and 20/40 in the other eye, the Schedule provides a disability evaluation of 0 percent based upon visual acuity alone.  38 C.F.R. § 4.84a.  Under the new rating criteria, the "substantial difference" is described as a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being the worse.  Again, here, there is no difference between the corrected near and far vision so an evaluation of zero percent based upon visual acuity alone under the new rating criteria would be warranted as well.  See 38 C.F.R. § 4.76(b)(3).  

The January 2012 VA examination is the only adequate exam for evaluation purposes.  The Veteran has both decreased visual acuity and diplopia.  Although both eyes have equal visual acuity, one must be considered the poorer eye for the purposes of evaluating diplopia.  38 C.F.R. § 4.84a , DC 6090, Note 2.  Diplopia ratings will be applied to the poorer eye, while the better eye is rated according to the best corrected visual acuity or visual field.  Id.  One eye is, therefore, considered the poorer eye for evaluation purposes.  The better eye is considered 20/40 for evaluation purposes, as that is the best corrected visual acuity for the Veteran.  When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree range that provides the highest evaluation.  38 C.F.R. § 4.84a , DC 6090, Note 3.  Because the diplopia extends beyond more than one quadrant, the Veteran's diplopia is evaluated as 15/200, the highest visual equivalent provided on his 2012 Goldmann chart.  Therefore, when applied to 38 C.F.R. § 4.84a , Table V - Ratings for Central Visual Acuity Impairment, in accordance with 38 C.F.R. § 4.84a , DC 6090, Note 2, the Veteran's poorer acuity of 15/200 intersected with the better acuity of 20/40 yields an evaluation of 20 percent.  The January 2012 findings were amended in July 2012.  The VA examiner indicated that the Veteran's diplopia in down-gaze was only present at 40 degrees or greater, which is normal.  See 38 C.F.R. § 4.77 ("Muscle function is considered normal (20/40) when diplopia does not exist within 40 degrees in the lateral or downward quadrants.").  Because the diplopia extends beyond more than one quadrant, the Veteran's diplopia is evaluated as 20/100, the next highest visual equivalent provided on his 2012 Goldmann chart.  Therefore, when applied to 38 C.F.R. § 4.84a , Table V - Ratings for Central Visual Acuity Impairment, in accordance with 38 C.F.R. § 4.84a , DC 6090, Note 2, the Veteran's poorer acuity of 20/100 intersected with the better acuity of 20/40 yields an evaluation of 10 percent.  Thus, the Veteran is not entitled to a rating in excess of 30 percent under the old rating criteria. 

Under the new rating criteria, when a claimant has both diplopia and decreased visual acuity or visual field defect, assign a level of corrected visual acuity for the poorer eye (or the affected eye, if disability of only one eye is service-connected) that is:  one step poorer than it would otherwise warrant if the evaluation for diplopia under diagnostic code 6090 is 20/70 or 20/100; two steps poorer if the evaluation under diagnostic code 6090 is 20/200 or 15/200; or three steps poorer if the evaluation under diagnostic code 6090 is 5/200.  38 C.F.R. § 4.78(b)(1) (2013)
The adjusted visual acuity for the poorer eye (or the affected eye, if disability of only one eye is service-connected), and the corrected visual acuity for the better eye (or visual acuity of 20/40 for the other eye, if only one eye is service-connected) is to be used to determine the percentage evaluation for visual impairment under diagnostic codes 6065 through 6066.  Id.  When diplopia extends beyond more than one quadrant or range of degrees, evaluate diplopia based on the quadrant and degree range that provides the highest evaluation.  38 C.F.R. § 4.78(b)(2) (2013).
Because the diplopia extends beyond more than one quadrant, the Veteran's diplopia is evaluated as 5/200 (two steps poorer than 15/200), the highest visual equivalent provided on his 2012 Goldmann chart.  Therefore, in accordance with 38 C.F.R. § 4.79, DC 6065, the Veteran's poorer acuity of 5/200 intersected with the better acuity of 20/40 yields an evaluation of 30 percent.  The January 2012 findings were amended in July 2012.  The VA examiner indicated that the Veteran's diplopia in down-gaze was only present at 40 degrees or greater, which is normal.  Because the diplopia extends beyond more than one quadrant, the Veteran's diplopia is evaluated as 20/200 (one step poorer than 20/100), the next highest visual equivalent provided on his 2012 Goldmann chart.  Therefore, in accordance with 38 C.F.R. § 4.79 , DC 6066, the Veteran's poorer acuity of 20/200 intersected with the better acuity of 20/40 yields an evaluation of 20 percent.  Thus, the Veteran is not entitled to a rating in excess of 30 percent under the new rating criteria.  Because the medical evidence of record has at no time during the pertinent appeal period shown that the Veteran's diplopia results in worsened visual acuity, visual field, pain, rest requirements, or episodic incapacity, entitlement to an evaluation in excess of 30 percent is not warranted.

The Board has considered whether the veteran's disability could be evaluated under any other diagnostic codes, but finds that a rating higher than 30 percent is not warranted under any diagnostic code associated with the eye.  Therefore, based on the foregoing analysis, the Board concludes that the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for the veteran's service-connected diplopia at any time during the appeal period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 55. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2012); Thun, 22 Vet. App. at 116.

The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  The Veteran's complaints are not exceptional or unusual features of the disability and are symptoms contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not specifically contended that his diplopia disability renders him unemployable and the evidence does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to an increased initial evaluation in excess of 30 percent for diplopia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


